Citation Nr: 1521272	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to all service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from November 1972 to November 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It is necessary to remand this case to obtain an addendum opinion that adequately addresses the Veteran's secondary service connection claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  The Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  

In the Veteran's May 2010 claim, he sought secondary service connection as due to all of his service-connected disabilities, and as a direct result of service, to include onset of symptoms during service and as due to a motor vehicle accident.  A July 2012 VA medical opinion addressed the Veteran's direct service connection claim as due to the motor vehicle accident, but did not address the Veteran's daughter's statements regarding his symptoms in the 1980s.  In July 2010 and June 2014, VA medical examiners provided opinions as to whether the Veteran's sleep apnea is secondary to his service-connected hypertension.  These examiners opined that the Veteran's sleep apnea was less likely than not caused by or a result of his service-connected hypertension.  The examiners did not opine, however, as to whether the sleep apnea was aggravated by his service-connected hypertension.

In addition to hypertension, the Veteran's service-connected disabilities include residuals of ligation of the liver, erectile dysfunction associated with hypertension, and hypertensive and arteriosclerotic retinopathy.  Despite the Veteran's inclusion of all service-connected disabilities in his claim for secondary service connection, the AOJ only obtained a VA medical opinion to determine whether his sleep apnea is secondary to hypertension.  Thus, a remand is necessary to obtain an addendum medical opinion that addresses all theories of entitlement.

The record also shows that the Veteran receives treatment from the Roseburg, Oregon VA Healthcare System.  In light of the remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Roseburg, Oregon VA Healthcare System dated since September 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After the preceding development is completed, return the claims file to the examiner that provided the June 2014 VA medical opinion.  If that examiner is unavailable, send the claims file to a similarly qualified examiner.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea had onset in, or is caused by active service. The examiner must consider the following:  1) the inservice motor vehicle accident, and 2) lay statements regarding snoring and stopping breathing in the 1980s;

(b) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was caused by any of the following service-connected disabilities: residuals of ligation of the liver; erectile dysfunction associated with hypertension; hypertensive and arteriosclerotic retinopathy; any medications taken for these disabilities.  The examiner must consider the medical and health articles and the Veteran submitted.  

(c) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was aggravated by any of the following service-connected disabilities:  hypertension; residuals of ligation of the liver; erectile dysfunction associated with hypertension; and hypertensive and arteriosclerotic retinopathy.  The examiner must consider the medical and health articles and the Veteran submitted.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




